Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted 09/03/2019 and 01/29/2021 were received and are being considered by the examiner.

Drawings
The drawings submitted 02/11/2019 were received and are accepted by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities:  

There is a word missing between “other” and “a liquid”. For examination purposes, examiner assumes the word missing is “by” or the like. 

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (U.S. 20030203276).

With respect to claim 1, Johnson discloses a direct heat to electricity converter (10 reversible engine) comprising a first (12) and second (13) membrane electrode assemblies coupled to each other (abstract), 
wherein each membrane electrode assembly includes a first porous electrode (22, 28), a second porous electrode (23, 29), and a membrane (24, 30) sandwiched there between ([0016], 0017]),
wherein the membrane (24,30) is an ion conductive membrane ([0016], [0017]), a working fluid ([0016]), noted specifically as “Nafion” by Johnson, and the ions of the working fluid are dispersed within the first and second membrane electrode assemblies ([0018]), and
wherein one of the first (22, 28) and second (23,29) porous electrode asses of each membrane electrode assembly (12, 13), has a high ion concentration (22, 28) denoted by Johnson as the electrode where the hydrogen gas is oxidized into hydrogen protons and the other of the first and second porous electrodes of each membrane electrode assembly has a low ion 

With respect to claim 2, Johnson discloses the heat to electricity converter (10) further comprises an external power source (25, 31) connected to the first porous electrodes and the second porous electrodes ([0016], [0017]),
wherein the power being applied to the electrodes and driving working fluid flow as electrode flow forced by the external power source (25, 31), induces ion conductivity through the membrane (24, 30) of each membrane electrode assembly ([0018]).

With respect to claim 3, Johnson discloses in Fig. 1 below the direct heat to electricity converter wherein the high ion concentration electrodes of the first and second membrane electrode assemblies (22, 28) ([0018]) as shown by conduit system 11 formed by conduits 15 and 16 as ions are conducted through membranes (24, 30) and subsequently pass through conduits (15, 16), thus ionically connecting all electrodes, and
wherein the low ion concentration electrodes of the first and second membrane assemblies (23, 29), through the same process as stated above ([0018]).

    PNG
    media_image1.png
    211
    557
    media_image1.png
    Greyscale

claim 6, Johnson discloses the direct heat to electricity converter (10) further comprises a heat sink (19 cooler) coupled to one of the first and second membrane electrode assemblies (12) ([0018]), and
a heat source (18 heater) coupled to the other one of the first and second membrane electrode assemblies(13) ([0018]),
such that the one of the first and second membrane assemblies is discharges while the other one of the first and second membrane electrode assemblies is electrically charged at different temperatures and voltages ([0020]),
wherein the difference in temperature and voltage of the first and second membrane electrode assemblies results in net power generation ([0021]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over by Johnson (U.S. 20030203276) in view of Hoshino et al. (U.S. 10137409).

With respect to claim 4, Johnson discloses a direct heat to electricity converter (10), wherein the high concentration electrodes (22,28) are ionically coupled to each other and the low ion concentration electrodes (23, 29) are ionically coupled to each other by a fluid stream, as set forth above, but does not disclose that the electrodes are coupled to each other by an ion conductive liquid electrolyte.
Hoshino discloses the creation of an ion concentration gradient ([abstract]) and teaches the use of a temperature responsive electrolyte used in the state of an aqueous solution (Col 2, L 42-44). Hoshino further teaches that the use of the aqueous solution allows the electrolyte to undergo an abrupt pH change by a slight temperature change, thus changing the ion concentration (Col 8, L 49-52).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to couple together the electrodes disclosed by Johnson via the aqueous electrolyte taught by Hoshino in order to see changes in ionic concentration within the solution.

With respect to claim 5,  modified Johnson set forth above in claim 4 teaches the direct heat to electricity converter (10) wherein the high concentration electrodes (22, 28) are ionically 
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.)  In this case, the limitation of “such that a concentration equilibrium is maintained between the low ion concentration electrodes and between the high ion concentration electrodes” is a recitation with respect to the manner in which the apparatus is employed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727